             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:20-cv-00242-MOC-WCM

DONNA S SHOOK                 )
as Executrix of the Estate of )
Jean S. Satterfield           )
also known as                 )                             ORDER
Jean S. Penland               )
                              )
            Plaintiff,        )
v.                            )
                              )
BOSTON SCIENTIFIC CORPORATION )
                              )
            Defendant.        )
                              )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 24) filed by Christopher W. Jackson. The Motion

indicates that Mr. Jackson, a member in good standing of the Bar of this Court,

is local counsel for Boston Scientific Corporation and that he seeks the

admission of Erica Abshez Moran, who the Motion represents as being a

member in good standing of the Bar of the State of Minnesota. It further

appears that the requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 24) and ADMITS Erica

Abshez Moran to practice pro hac vice before the Court in this matter while

associated with local counsel.     Signed: May 27, 2021
